                 Case 08-10729-BLS           Doc 16   Filed 07/26/19   Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

 IN RE:

 DAN RIVER INTERNATIONAL, LTD.,                             Case No. 08-10729 (BLS)


                                   Debtor.                  Re: Docket Nos. 12, 13

                ORDER APPROVING FINAL REPORT AND DISTRIBUTION

       Upon consideration of the Trustee’s Final Report and Account (the “Final Report”), and after

notice and hearing,

       IT IS HEREBY ORDERED that the Final Report, including Exhibits is APPROVED and

       IT IS FURTHER ORDERED that the Trustee, JEOFFREY L. BURTCH, TRUSTEE, is

hereby ordered and directed to (i) distribute to the parties in interest listed in the Final Report

including Exhibits filed of record, estate monies in the amounts indicated in such Final Report

including Exhibits and (ii) transmit to the United States Trustee, within one hundred twenty (120)

days after the appeal period for this order expires, statements for all estate deposit or investment

accounts indicating zero balances and all cancelled checks corresponding to disbursements of estate

funds as shown in the Final Report including Exhibits.




          Dated: July 26th, 2019                      BRENDAN L. SHANNON
          Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
